Citation Nr: 0511163
Decision Date: 04/19/05	Archive Date: 06/28/05

Citation Nr: 0511163	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  02-15 514	)	DATE APR 19 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to special monthly pension on account of being in 
need of the aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, that denied the benefit 
sought on appeal.  The veteran, who had active service from 
October 1952 to September 1956, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  In November 2003, the Board returned the case to the 
RO for additional development, and the case was subsequently 
returned to the Board for final appellate review.  



FINDINGS OF FACT

1.  The Board entered a decision in this appeal on November 
22, 2004 that denied entitlement to special monthly pension 
on account of being in need of the aid and attendance of 
another person.

2.  The Board's November 22, 2004 decision did not consider 
all VA medical evidence dated prior to the Board's decision.  



CONCLUSION OF LAW

The Board denied the veteran due process of law in its 
November 22, 2004 decision, and therefore the November 22, 
2004 BVA decision that denied entitlement to special monthly 
pension on account of being in need of the aid and attendance 
of another person is vacated.  38 C.F.R. § 20.904(a)(1) 
(2004).



VACATUR

The Board promulgated a decision in this case on November 22, 
2004 that denied special monthly pension on account of being 
in need of the aid and attendance of another person.  
Unbeknownst to the Board, the veteran had undergone a VA 
examination in October 2004, prior to the date of the Board's 
decision.  The Board did not consider that evidence because 
the RO did not receive it until November 23, 2004, and the 
veteran did not send a copy of it to the Board until January 
2005.  Nevertheless, VA records are presumed to have been 
part of the record on appeal, Bell v. Derwinski, 2 Vet. 
App. 611 (1992), but in this case the Board did not review 
all relevant records.

The Board finds that the failure to consider all VA medical 
evidence dated prior to the date of the Board's decision 
evidence constitutes a denial of due process.  Consequently, 
the Board concludes that the November 22, 2004 BVA decision 
that denied entitlement to special monthly pension on account 
of being in need of the aid and attendance of another person 
should be, and is vacated.  


ORDER

The Board's November 22, 2004 decision in the above-captioned 
appeal is vacated.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


Citation Nr: 0430988	
Decision Date: 11/22/04    Archive Date: 11/29/04	

DOCKET NO.  02-15 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to special monthly pension on account of being in 
need of the aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, that denied the benefit 
sought on appeal.  The veteran, who had active service from 
October 1952 to September 1956, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  In November 2003, the Board returned the case to the 
RO for additional development, and the case was subsequently 
returned to the Board for final appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown to be blind, bedridden, a 
patient in a nursing home, confined to his immediate premises 
due to disabilities, or unable to avoid the hazards of his 
daily environment.

3.  The veteran is not shown to have functional impairment of 
his upper extremities such that he would be unable to 
accomplish ordinary daily living activities without 
assistance.


CONCLUSION OF LAW

The requirements for special monthly pension on account of 
being in need of aid and attendance of another person have 
not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the December 2000 
rating decision as well as the Statement of the Case and the 
Supplemental Statement of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, a letter from the 
RO to the veteran dated in February 2004 notified the veteran 
of the substance of the VCAA as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  

The Board acknowledges that the notice of the VCAA provided 
to the veteran was provided after the initial unfavorable 
decision in this case contrary to the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  However, in 
a similar case regarding the timing of the VCAA notice the 
United States Court of Appeals for Veterans Claims held that 
in such situations the claimant has a right to a VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
this case, the notice was provided to the veteran by way of a 
letter dated in February 2004 with attachments and the RO 
subsequently reviewed the veteran's claim, continued the 
denial of the benefit sought on appeal and issued a 
Supplemental Statement of the Case.  This would appear to 
satisfy the notification requirements of the VCAA.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran has submitted statements from VA and 
private physicians and the veteran has been afforded VA 
examinations in order to assess the severity of his 
disabilities and his need for aid and attendance of another 
person.  The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtain in order to fairly decide his claim.  Therefore, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  Simply put, the record is complete and the case is 
ready for appellate review.

Background and Evidence

A statement from a VA physician dated in June 2000 indicated 
that the veteran was disabled from leg weakness and poor 
standing and walking balance resulting from both neuropathy 
and cervical myelopathy.  The physician indicated that the 
disability was expected to be permanent.  

In a VA Form 21-4138 (Statement in Support of Claim) dated in 
August 2000 the veteran related that as of November 1998 his 
wife no longer worked and that because of his permanent 
disability she had to care for him full time.  

A report of a VA general medical examination performed in 
November 2000 related that the veteran was able to walk 
three-quarters of a block before he had to stop due to pain 
and weakness.  It was noted that the veteran was unable to go 
up and down his stairs with out assistance easily at home, 
but he was able to get in and out of chairs and could shower, 
dress and perform toilet activities without assistance.  The 
examiner recorded that the veteran was able to get about with 
his cane but could not accomplish short trips without 
problems.  Physical examination of the extremities was 
unremarkable.  Range of motion of the cervical spine was 
noted to be limited in some planes by pain, fatigability or 
weakness.  The diagnosis following the examination was 
cervical myelopathy.  The examiner offered an opinion that 
the veteran did not need aid and attendance at the present 
time.  

A report of a VA psychiatric examination performed in 
November 2000 shows that on mental status examination the 
veteran was noted to be friendly and cooperative during the 
interview.  He was oriented to person, place and time and 
spoke clearly.  His answers were coherent and relevant and 
his affect demonstrated a full range, but his mood was one of 
depression.  He was noted to be able to maintain personal 
hygiene and his memory for recent and remote events was good.  
The diagnosis following the examination was a depressive 
disorder and the global assessment of function score was 60.

A report of a VA neurological examination performed in 
November 2000 shows the veteran presented with neurological 
complaints that included walking and balance difficulties.  
The veteran described some weakness in his hands.  On 
physical examination the veteran had a reasonably good range 
of motion of his cervical spine although there was mild pain 
on extremes of motion.  Examination of the lower back was 
limited and the veteran had mild ability with flexion and 
extension without pain.  Motor examination was normal 
throughout, but there was some atrophy in the dorsal 
interosseous muscles of the right hand compared to the left.  
Strength of the left arm was 5/5 throughout and approximately 
5/5 in the right arm with finger and thumb abduction 
described as 4/5 compared to the left.  There was slight 
weakness in dorsiflexion and eversion of both feet.  The 
diagnoses following the examination were cervical myelopathy 
affecting balance and right hand function was consistent with 
C8 type radiculopathy rather than ulnar neuropathy.  The 
veteran was also diagnosed with mild lower extremity 
peripheral neuropathy with numbness and tingling and some 
mild weakness in the feet.  

A rating decision dated in December 2000 granted a permanent 
and total disability evaluation for pension purposes.  
Disabilities considered for pension purposes included 
cervical myelopathy with right hand weakness, evaluated as 
60 percent disabling; peripheral neuropathy of the right 
lower extremity, evaluated as 10 percent disabling; 
peripheral neuropathy of the left lower extremity, evaluated 
as 10 percent disabling and a depressive disorder, evaluated 
as 10 percent disabling.

An October 2001 statement from Giri T. Gireesan, M.D., 
relates that the veteran was seen with complaints of pain in 
the lower back area with radiation to both of the lower 
extremities.  It was noted that the veteran walked with a 
cane.  Following the examination the diagnosis was lumbar 
spinal stenosis with lower back pain and lower extremity 
pain.  Dr. Gireesan related that he felt the veteran's wife 
should stay at home and help him out to deal with his back 
pain as well as his significant impairment of his activities.

The veteran presented testimony at a hearing before the BVA 
at the RO in May 2003.  At that hearing the veteran offered 
testimony concerning the nature of his impairments and the 
assistance he obtained from his wife.  The veteran testified 
that he was able to attend to the needs of nature, take a 
bath and dress himself without assistance, although the 
veteran indicated that his wife helped him in and out of the 
tub.  The veteran testified that he had difficulty with 
stairs in his home.  The veteran indicated that he had no 
problems feeding himself even with weakness in his hands.  

A report of a VA aid and attendance examination performed in 
March 2004 indicates that the veteran's claims file as well 
as clinical records had been reviewed.  At that examination 
the veteran reported that he had noted a gradual onset of 
difficulties in his upper extremities beginning in 1999 and 
that these symptoms had gradually worsened.  The veteran 
reported moderately severe impairment of strength in both 
upper extremities, both proximately and distally to include 
the grip.  The veteran stated that he was able to make a full 
closed and functional fist and his range of motion at the 
elbow, wrist and hands was normal.  In terms of functional 
capability the veteran was able to dress himself 
independently, but stated that it took him a long time to do 
so.  He was able to use the bathroom and bathe independently 
and he was able to eat without assistance.  The veteran was 
able to keep himself clean and presentable and toiletry 
activities, such as shaving, brushing the teeth and combing 
his hair, were independently performed.  The veteran had 
difficulty picking up small objects but had no significant 
difficulty in holding and grasping larger objects.  With 
respect to the veteran's lower extremities, it was noted that 
the veteran was able to walk approximately one block with the 
assistance of a cane and that he climbed stairs with great 
difficulty and needed to rest after climbing five steps.  

On physical examination the veteran was noted to have driven 
to the examination alone and the examiner commented the 
veteran was not hospitalized or bedridden.  His vision was 
adequate with glasses for reading.  He was capable of 
managing his own affairs.  The examiner commented the veteran 
had some instability of gait due to neuropathy and that 
because of this impairment instability and mobility he was 
limited in his ability to protect himself against the hazards 
of his daily environment.  The examiner commented that the 
veteran was able to drive an automobile alone and leave his 
home independently at will.  On physical examination the 
veteran's gait and station was somewhat tentative but 
otherwise within normal limits.  Strength in the lower 
extremities was described as 5/5, although there was some 
decrease in pin, temperature and light touch below the ankles 
bilaterally.  On physical examination of the upper 
extremities there were no signs of deformity and no localized 
tenderness or swelling of the joints of the shoulder, elbow, 
wrist or small joints of the hand.  Grip strength of the 
right hand was described as 5/5 and in the left hand as 
4.5/5.  Strength in the elbow and shoulder was 5/5.  The 
range of motion of the elbows, shoulders and wrists were 
reported.  Following the examination the pertinent diagnosis 
and conclusion was that the veteran did not require the aid 
and attendance for activities of daily living and that he was 
able to leave home alone, drive a car, dress and undress 
himself, keep himself ordinarily clean and presentable and 
feed himself.  

Law and Analysis

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  The 
veteran will be considered in need of aid and attendance if 
he is (1) blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 
(2) is a patient in a nursing home because of mental or 
physical incapacity; or establishes a factual need for aid 
and attendance under the criteria set for in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).  

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance:  The inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done with aid (this will not 
include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination.  "Bedridden" will be that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bedrest for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated be found to 
exist before a favorable ruling may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the claimant's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  
38 C.F.R. § 3.352(a).  

At the outset of the analysis, the Board notes that the 
veteran is not blind, bedridden, or a patient in a nursing 
home, nor is it contended otherwise.  The Board also finds 
that the evidence shows that the veteran does not require the 
assistance of another person to perform activities of daily 
living, such as feeding or dressing himself, keeping himself 
ordinarily clean and presentable or tending to the wants of 
nature.  

In this regard, VA examinations performed in November 2000 
and March 2004 clearly demonstrate that the veteran is able 
to feed and dress himself, keep himself ordinarily clean and 
presentable and tend to the wants of nature.  The veteran 
testified as much at his hearing before the BVA in May 2003.  
While the examiner who performed the March 2004 examination 
suggested that the veteran was limited in his ability to 
protect himself against the hazards of his daily environment, 
the evidence clearly shows that the veteran, while needing a 
cane for assistance in ambulation is able to traverse 
independently and leave his home at will.  For example, the 
veteran was able to drive himself to the March 2004 VA 
examination.

Based on this record, the Board finds that the veteran is not 
shown to be helpless or so nearly helpless as to require the 
aid and attendance of another person.  Therefore, entitlement 
to special monthly pension on account of being in need of the 
aid and attendance of another person is not established.


ORDER

Special monthly pension on account of being in need of the 
aid and attendance of another person is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs





